Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered February 10, 1998, convicting defendant, after a jury trial, of two counts of burglary in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s intent to commit a crime within the two vehicles he entered was amply established, and the evidence provided no innocent explanation for his entry. Concur — Ellerin, P. J., Tom, Mazzarelli, Wallach and Lerner, JJ.